Guerry, J.
1. The evidence demanded the finding of the jury that the defendant was guilty of having in his possession, custody, and control prohibited beverages, to wit: “beer, malt beer, and lager beer, beverages containing more than one half of one per cent, alcohol by volume at sixty degrees Fahrenheit,” etc.
2. The court did not err in failing to give to the jury a written charge requested by the defendant, to the effect that if the defendant possessed beer as charged, but was ignorant of its alcoholic content, he could not be found guilty. The evidence disclosed that the defendant' was seen behind the counter in a store selling beer, and that he had refused to stop such sales after notice. See Ware v. State, 6 Ga. App. 578 (65 S. E. 333).

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.